The principles of law which govern cases of this character have been frequently discussed and carefully stated by this court.
(1) The relation of parent and child is per se a confidential relation, but it is always presumed, prima facie, that in all transactions between them the parent is the dominant party, and that they are free from undue influence. (2) In such cases the burden is upon the complainant to overcome this presumption, and to reasonably satisfy the court that time and circumstances have reversed the order of nature, so that the dominion of the parent has not only ceased, but has been displaced by subservience to the child. (3) The law distinguishes the relation of parent and child, in so far as gifts or grants from the parent to the child are concerned, from other classes of confidential relations, and it revokes such benefits only where the exercise of actual undue influence is shown, and not merely because of a confidential relation and the absence of competent independent advice to the grantor. (4) Even where the dominance of the parent has presumptively ceased, the inquiry is whether, on all the evidence, it reasonably appears that the beneficial act proceeded from the free volition of the parent, without imposition or coercion on the part of the beneficiary. Hawthorne v. Jenkins, 182 Ala. 255, 62 So. 505, Ann. Cas. 1915D, 707, and the numerous cases cited therein.
It is to be noted also that in such cases the fact that the pecuniary consideration is inadequate, or even entirely absent, is not evidence of undue influence exerted upon the grantor; for "gifts and benefits flow naturally from parent to child," and "every person who is sui juris, and under no legal disability, has an unquestionable right of disposition of his property, whether by gift or otherwise." Hawthorne v. Jenkins, supra; McLeod v. McLeod, 145 Ala. 269, 40 So. 414, 117 Am. St. Rep. 41. And, as said by Mr. Pomeroy:
"Transactions between parent and child may proceed upon arrangements between them for the settlement of property or of their rights in property in which they are interested. In such cases courts of equity regard the transaction with favor. They do not minutely weigh the consideration on one side or the other." 2 Pom. Eq. Jur. (2d Ed.) § 962.
So, we have pointedly declared that when a grant or gift is in fact free from fraud or undue influence, "it becomes immaterial what the consideration was." Stroup v. Austin,180 Ala. 240, 60 So. 880. We, of course, do not mean to say that, when associated with evidence of actual undue influence, inadequacy of consideration may not be an important factor against the grantee upon that issue. But it merely aggravates and does not create that conclusion.
The decisive question in this case is whether complainant executed to respondent, John D. Hassell, the conveyance of her farm and the release of the debt, pursuant to her own free volition, or whether her acts were the result of artful persuasion or moral pressure applied to her will by John D. Hassell, so that his will superseded and directed hers, in abuse of a confidence reposed and an influence exerted to her disadvantage. We have sifted the immense volume of evidence with patient care, and considered it in the light of the arguments presented by counsel. It is impossible, if it were expedient, to analyze and discuss it in detail. In the reporter's statement will be found references to portions which we regard as most vital.
We can only summarize our conclusions as follows: (1) Complainant, though advanced in years, and subject to the ordinary infirmities of body and mind, is above the average in intelligence and will power, considering *Page 192 
her age. (2) The evidence falls far short of reasonably satisfying us that she was under the moral dominion of her son John, prior to or at the time of the conveyance in any sense other than the natural complaisance that springs from maternal affection and affiliation. (3) There is nothing in the evidence that indicates in any way that John conceived or inspired the idea of a conveyance to him by complainant. (4) The evidence is clear and convincing — indeed, without dispute — that complainant herself had always looked forward to giving the farm to him, and so expressed herself to many persons. (5) Her own testimony shows that she herself first proposed to make him the deed, without reservation to herself or benefit to her other children. (6) Her affection for John; his long residence with her after all her other children had left her and become established in homes and pursuits of their own; his lack of the higher education she had provided for some of the others; the fact that he was a farmer, and dependent upon that pursuit for his living — all furnish a solid basis in fact for her predilection in his favor, and her undoubted wish and purpose to give the farm to him.
On the whole, we find it impossible to rationally conclude that the transactions here attacked were other than the unaided results of her free volition and choice — this wholly apart from any question of the adequacy of the consideration in a strict legal sense. Stroup v. Austin, 180 Ala. 240, 60 So. 879. Such acts must be upheld by the courts, though they may have the appearance of unwisdom and inequality, and though a change of feeling or other event may afterwards prompt the grantor to seek their repudiation.
It results from the foregoing that the decree of the chancery court must be reversed, and a decree will be here rendered denying relief, and dismissing the bill of complaint.
Reversed and rendered.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.